Citation Nr: 1802935	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976.

This matter is on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran testified before a Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  While this Veterans Law Judge is no longer with the Board, the Veteran has since indicated that he does not desire a new hearing.


FINDING OF FACT

The competent evidence of record does not show that Veteran's current multiple myeloma was noted during his active service or that it is related to service or to toxic herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent in May 2011 and July 2011.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.

Finally, this appeal was remanded by the Board in October 2015.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran's SSA records were obtained and associated with the claims file, efforts were made to confirm the Veteran's exposure to herbicide agents including Agent Orange and benzene, and a new VA opinion was obtained, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2017.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for multiple myeloma, as due to herbicide agent exposure.  Specifically, the Veteran claims in several statements of record that that his myeloma stems from Agent Orange and benzene exposure during service. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).  

Service connection is warranted for a veteran who has been exposed to a toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, B-cell leukemias, porphyria cutanea tarda, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, chloracne and respiratory cancers, and as potentially relevant here, multiple myeloma.  38 C.F.R. § 3.309(e) (2017).

In this case, after reviewing all evidence currently of record, the Board determines that service connection for myeloma is not warranted because the evidence does not show that the Veteran's myeloma is related to or had its onset during his service or within a year after separation, nor is it related to his toxic herbicide exposure. 

First, while multiple myeloma is a disorder that may be presumed related to toxic herbicide agent exposure during the Veteran's time in service under §3.309, he served in Okinawa Japan - not in the Republic of Vietnam, the Korean Demilitarized Zone, or a Royal Thai Air Force base.  Thus, he is not presumed to have been exposed to Agent Orange in service under §3.309.  Accordingly, even assuming the Veteran was exposed to Agent Orange, his leukemia cannot be attributed to herbicide agent exposure on a presumptive basis.  

Next, although though his primary assertions have been addressed above, the Veteran is not precluded from establishing service connection for his myeloma with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.

Specifically, the Veteran's service treatment records show no treatment for or symptoms of myeloma or any bone marrow disease in service or at his separation exam in March 1976, or within the presumptive one-year period after separation.  

The Veteran was diagnosed with myeloma in April 2011.  During this thirty-five year gap, the Veteran displayed no signs or symptoms of leukemia.  Therefore, based on the clinical evidence of record, service connection cannot be established through continuity of symptomatology.  The Veteran has submitted treatment records dating from 2011 to the present.  As such, a current disability is conceded.

However, the Veteran's initial diagnosis of myeloma is decades after he left service.   Moreover, he has never truly asserted that such symptoms have existed since service.  Therefore, continuous symptoms have not been established based on the evidence of record or the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between his current disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and his current diagnosis.  A February 2017 VA opinion was sought to determine the etiology of the Veteran's myeloma, pursuant to the Remand order.  The goal was to determine the likelihood that the Veteran's service, particularly his asserted exposure to Agent Orange and/or benzene, caused his myeloma.  The examiner explained that there is no research indicating a strong correlation between chemical exposure and multiple myeloma.  In fact, the examiner pointed to studies conducted by the American Cancer Society indicating that while there is a possibility of an increase of incidence of multiple myeloma and other blood disorders with exposure to benzene, it is at best a possibility.  The examiner thus opined that it was less likely that the Veteran's myeloma is the result of a disease or injury incurred during service.    

The Board notes a June 2014 private medical opinion submitted by the Veteran in which the physician states that certain exposures increase the probability of developing myeloma, including exposure to certain chemicals.  The physician states that if the Veteran was exposed to Agent Orange, that he thinks there is a probability that it could have served as a potential etiologic agent.  Similar to the negative nexus opinion supplied by the Veteran's February 2017 VA examiner, this opinion intimates a possible etiological likelihood.  However, neither opinion approaches the required burden of proof - that it is at least as likely as not that the Veteran's current disorder was caused by an in-service injury, disease, or event.  

The Board also notes literature submitted by the Veteran indicating an increased risk of cancer in Vietnam veterans.  Indeed, the suggestion of a correlation is reflected in the inclusion of multiple myeloma in the diseases listed in §3.309.  However, since the Veteran did not develop myeloma within the one-year statutory period, presumptive service connection cannot be granted. 

In arriving at this conclusion, the Board recognizes the 2014 statements, 2015 hearing testimony, and 2017 statements of the Veteran relating his current disorder to storage of Agent Orange on Okinawa, and the use of benzene heat tablets during service.  Particularly, the Board notes the Veteran's hearing testimony indicating that he and other service members developed a rash from a substance encountered on vegetation in Okinawa.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of multiple myeloma or any other blood disorder.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to any event occurring in service, especially when it relates to a blood disorder.  Both the Veteran's private opinion and the VA opinion do not make such a link.  Therefore, the lay statements of belief that the Veteran's multiple myeloma is related to his time in service, especially his exposure to Agent Orange and/or benzene, are found to lack competency. 

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.
  


ORDER

Service connection for multiple myeloma, to include as due to toxic herbicide agent exposure, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


